461 F.2d 1264
80 L.R.R.M. (BNA) 3015, 68 Lab.Cas.  P 12,825
SHELL OIL COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 71-1200.
United States Court of Appeals,Ninth Circuit.
June 28, 1972.

David M. Heilbron (argued), Frederick W. Albers, Jonathan H. Sakol, of McCutchen, Doyle, Brown & Enersen, San Francisco, Cal., for petitioner.
Abigail Baskir (argued), Michael Henry Levin, Atty., Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Eugene G. Goslee, Acting Gen. Counsel, Washington, D. C., Roy O. Hoffman, Director, NLRB Region 20, San Francisco, Cal., Victor J. Van Bourg, of Levy & Van Bourg, San Francisco, Cal., for respondent.
Before ELY and GOODWIN, Circuit Judges, and SHARP, District Judge.*
PER CURIAM:


1
The Board's Decision and Order is reported at 186 NLRB No. 134.  Believing that the Order is supported by substantial evidence, we have concluded that the arguments advanced in the respondent's Petition for Review should be rejected.


2
The Board's cross-petition for the enforcement of its Order is granted.1



*
 Honorable Morell E. Sharp, United States District Judge, Seattle, Washington, sitting by designation


1
 We have rejected the respondent's suggestion that we withhold the disposition of this cause pending the Supreme Court's final decision in respect to our court's opinion in N.L.R.B. v. International Van Lines, 448 F.2d 905 (9th Cir. 1971), cert. granted, 405 U.S. 953, 92 S. Ct. 1177, 31 L. Ed. 2d 230 (1972).  The cases are clearly distinguishable.  One obvious distinction is that in International Van Lines, the replacements were required for the employer to continue operations.  In the present case, however, there is substantial evidence to support the finding that there was no similar bona fide replacement of the discharged employee